Exhibit 10.64

KOSMOS ENERGY LTD.

LONG TERM INCENTIVE PLAN
(amended and restated as of January 23, 2017)

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

 

 

Section 1.

Purpose


1

Section 2.

Definitions


1

Section 3.

Eligibility


6

Section 4.

Administration


6

Section 5.

Shares Available for Awards


7

Section 6.

Options


8

Section 7.

Stock Appreciation Rights


9

Section 8.

Restricted Stock and RSUs


9

Section 9.

Performance Awards


10

Section 10.

Other Stock-Based Awards


11

Section 11.

Effect of Termination of Service or a Change in Control on Awards


12

Section 12.

General Provisions Applicable to Awards


12

Section 13.

Amendments and Termination


13

Section 14.

Miscellaneous


14

Section 15.

Effective Date of the Plan


15

Section 16.

Term of the Plan


15

Section 17.

Cancellation or “Clawback” of Awards


16

Section 18.

Section 409A of the Code


16

 

--------------------------------------------------------------------------------

 

 





--------------------------------------------------------------------------------

 

Exhibit 10.64

Kosmos Energy Ltd.

Long Term Incentive Plan
(amended and restated as of January 23, 2017)

Section 1.   Purpose.  The purpose of the Kosmos Energy Ltd. Long Term Incentive
Plan (the “Plan”) is to motivate and reward those employees and other
individuals who are expected to contribute significantly to the success of
Kosmos Energy Ltd. (the “Company”) and its Affiliates to perform at the highest
level and to further the best interests of the Company and its shareholders.    

Section 2.   Definitions.  As used in the Plan, the following terms shall have
the meanings set forth below:

(a)   “Affiliate” means, except as provided in Section 2(h), (i) any entity
that, directly or indirectly, is controlled by the Company and (ii) any entity
in which the Company has a significant equity interest, in each case as
determined by the Committee.

(b)   “Award” means any Option, SAR, Restricted Stock, RSU, Performance Award,
Other Stock-Based Award granted under the Plan.

(c)   “Award Document” means any agreement, contract or other instrument or
document evidencing any Award granted under the Plan, which may, but need not,
be executed or acknowledged by a Participant.

(d)   “Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3
under the Exchange Act.

(e)   “Beneficiary” means a Person entitled to receive payments or other
benefits or exercise rights that are available under the Plan in the event of a
Participant’s death.  If no such Person is or can be named by such Participant,
or if no Beneficiary designated by such Participant is eligible to receive
payments or other benefits or exercise rights that are available under the Plan
at such Participant’s death, such Participant’s Beneficiary shall be such
Participant’s estate. 

(f)   “Board” means the board of directors of the Company.

(g)   “Cause” means, with respect to any Participant, “cause” as defined such
Participant’s Employment Agreement, if any, or if not so defined, except as
otherwise provided in such Participant’s Award Document, such Participant’s:

(i)    failure to perform his or her duties to the Company or any Affiliate
(other than any such failure resulting from his or her physical or mental
incapacity);

(ii)   having engaged in misconduct, negligence or a breach of fiduciary duty,
or breach of any applicable Employment Agreement;







--------------------------------------------------------------------------------

 



(iii)  having been convicted of, or having entered a plea bargain or settlement
admitting guilt or the imposition of unadjudicated probation for, any crime of
moral turpitude or felony under any applicable law;

(iv)   breach of any restrictive covenant to which he or she is subject
contained in any applicable Employment Agreement or other agreement with the
Company or any Affiliate;

(v)    breach of any policy of the Company or any Affiliate, including without
limitation any such policy that relates to expense management, human resources
or the Foreign Corrupt Practices Act;

(vi)   unlawful use or possession of illegal drugs on the premises of the
Company or any Affiliate or while performing his or her duties to the Company or
any Affiliate; or

(vii)  commission of an act of fraud, embezzlement or misappropriation, in each
case, against the Company or any Affiliate.

(h)   “Change in Control”  means the occurrence of any one or more of the
following events:

(i)    any Person (other than the Initial Investors (as defined below), the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the shareholders of the Company immediately prior to the occurrence with respect
to which the evaluation is being made in substantially the same proportions as
their ownership of the common shares of the Company) becomes the Beneficial
Owner (except that a Person shall be deemed to be the Beneficial Owner of all
shares that any such Person has the right to acquire pursuant to any agreement
or arrangement or upon exercise of conversion rights, warrants or options or
otherwise, without regard to the 60-day period referred to in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;

(ii)   during any period of 12 consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least a majority of the directors then still in
office who either were directors at the beginning of such 12-month period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board;

(iii)   the consummation of a merger, amalgamation or consolidation of the
Company with any other entity, other than a merger, amalgamation or
consolidation that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or resulting entity) more than 50% of the combined





2

--------------------------------------------------------------------------------

 



voting power of the surviving or resulting entity outstanding immediately after
such merger, amalgamation or consolidation; or

(iv)   the consummation of a transaction (or series of transactions within a
12-month period) that constitutes the sale or disposition of all or
substantially all of the consolidated assets of the Company having a gross fair
market value of 50% or more of the total gross fair market value of all of the
consolidated assets of the Company (other than such a sale or disposition
immediately after which such assets will be owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of the common shares of the Company immediately prior to such sale or
disposition), and the subsequent distribution of the proceeds from such
transaction (or series of transactions) to the Company’s shareholders having a
fair market value that is greater than 50% of the fair market value of the
Company and its subsidiaries immediately prior to such transaction (or series of
transactions).

For purposes of clause (i) above, “Initial Investors” means the “Blackstone
Group,” the “Warburg Group” and their respective “Affiliates” (as all such terms
are defined in that certain Shareholders Agreement dated as of May 10, 2011, by
and among the Company and the other parties thereto).

(i)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules, regulations and guidance thereunder.  Any reference to a
provision in the Code shall include any successor provision thereto.

(j)   “Committee” means the Compensation Committee of the Board or such other
committee as may be designated by the Board.  If the Board does not designate
the Committee, references herein to the “Committee” shall refer to the Board.

(k)   “Covered Employee” means an individual who is, for a given fiscal year of
the Company, (i) a “covered employee” within the meaning of Section 162(m) of
the Code or (ii) designated by the Committee by not later than 90 days following
the start of such year (or such other time as may be required or permitted by
Section 162(m) of the Code) as an individual whose compensation for such fiscal
year may be subject to the limit on deductible compensation imposed by Section
162(m) of the Code.

(l)   “Disability” means, with respect to any Participant, “disability” as
defined in such Participant’s Employment Agreement, if any, or if not so
defined, except as otherwise provided in such Participant’s Award Document, at
any time that the Company or any Affiliate sponsors a long-term disability plan
that covers such Participant, “disability” as defined in such plan for the
purpose of determining such Participant’s eligibility for benefits; provided
that if such plan contains multiple definitions of disability, then “Disability”
shall refer to that definition of disability which, if Participant qualified for
such benefits, would provide coverage for the longest period.  The determination
of whether Participant has a Disability shall be made by the person or persons
required to make final disability determinations under such plan.  At any time
that the Company and the Affiliates do not sponsor a long-term disability plan
that covers such Participant, Disability shall mean Participant’s physical or
mental incapacity that renders him or





3

--------------------------------------------------------------------------------

 



her unable for a period of 90 consecutive days or an aggregate of 120 days in
any consecutive 12-month period to perform his or her duties to the Company or
any Affiliate.

(m)  “Employment Agreement” means any employment, severance, consulting or
similar agreement between the Company or any of its Affiliates and a
Participant.

(n)   “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules, regulations and guidance thereunder.  Any reference
to a provision in the Exchange Act shall include any successor provision
thereto.

(o)   “Exchange Awards” means the Awards of Restricted Stock granted in exchange
for unvested profit units in Kosmos Energy Holdings in connection with the
initial public offering of the Shares.

(p)   “Fair Market Value” means, with respect to Shares, the closing price of a
Share on the date in question (or, if there is no reported sale on such date, on
the last preceding date on which any reported sale occurred) on the principal
stock market or exchange on which the Shares are quoted or traded, or if Shares
are not so quoted or traded, fair market value as determined by the Committee,
and with respect to any property other than Shares, the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee.

(q)   “Good Reason” means, with respect to any Participant, “good reason” as
defined in such Participant’s Employment Agreement, if any, or if not so
defined, except as otherwise provided in such Participant’s Award Document, the
occurrence of any of the following events, in each case without such
Participant’s consent:

(i)    a reduction in such Participant’s base salary or target bonus, other than
any such reduction that applies generally to similarly situated employees of the
Company and the Affiliates;

(ii)   relocation of the geographic location of such Participant’s principal
place of employment by more than 50 miles; or

(iii)  a material reduction in such Participant’s duties or responsibilities
that occurs within two years following a Change in Control;

provided that, in each case, (A) such Participant shall provide the Company with
written notice specifying the circumstances alleged to constitute Good Reason
within 90 days following the first occurrence of such circumstances, (B) the
Company shall have 30 days following receipt of such notice to cure such
circumstances, and (C) if the Company has not cured such circumstances within
such 30-day period, then the date of such Participant’s Termination of Service
must occur not later than 60 days after the end of such 30-day period.

(r)   “Incentive Stock Option” means an option representing the right to
purchase Shares from the Company, granted pursuant to Section 6, that meets the
requirements of Section 422 of the Code.





4

--------------------------------------------------------------------------------

 



(s)   “Intrinsic Value” means, with respect to an Option or SAR Award, the
product of (i) the excess, if any, of (A) the price or implied price per Share
in a Change in Control or other event over (B) the exercise or hurdle price of
such Award multiplied by (ii) the number of Shares covered by such Award.

(t)   “Lock Up Agreement” means any agreement between the Company or any of its
Affiliates and a Participant that provides for restrictions on the transfer of
Shares held by such Participant.

(u)   “Non-Qualified Stock Option” means an option representing the right to
purchase Shares from the Company, granted pursuant to Section 6, that is not an
Incentive Stock Option.

(v)   “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

(w)  “Other Stock-Based Award” means an Award granted pursuant to Section 10.

(x)   “Participant” means the recipient of an Award granted under the Plan.

(y)   “Performance Award” means an Award granted pursuant to Section 9.

(z)   “Performance Period” means the period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are
measured.

(aa)  “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof.

(bb)  “Replacement Award” means an Award granted in assumption of, or in
substitution for, an outstanding award previously granted by a company or other
business acquired by the Company or with which the Company combines.

(cc)  “Restricted Stock” means any Share granted pursuant to Section 8.

(dd)  “RSU” means a contractual right granted pursuant to Section 8 that is
denominated in Shares.  Each RSU represents a right to receive the value of one
Share (or a percentage of such value) in cash, Shares or a combination
thereof.  Awards of RSUs may include the right to receive dividend equivalents.

(ee)  “SAR” means any right granted pursuant to Section 7 to receive upon
exercise by a Participant or settlement, in cash, Shares or a combination
thereof, the excess of (i) the Fair Market Value of one Share on the date of
exercise or settlement over (ii) the exercise or hurdle price of the right on
the date of grant, or if granted in connection with an Option, on the date of
grant of the Option.

(ff)  “Section 162(m) Compensation” means “qualified performance-based
compensation” under Section 162(m) of the Code.





5

--------------------------------------------------------------------------------

 



(gg)  “Shares” means shares of the Company’s common shares.

(hh)  “Termination of Service” means, with respect to any Participant:

(i)    the cessation of all services performed by such Participant for the
Company and the Affiliates, including by reason of death or Disability; or

(ii)   the permanent decrease in the level of services performed by such
Participant for the Company and the Affiliates (whether as an employee or as an
independent contractor) to no more than 20 percent of the average level of
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services to the
Company and the Affiliates, if such Participant has been providing such services
for less than 36 months).

Section 3.   Eligibility.

(a)   Any employee, non-employee director, consultant or other advisor of, or
any other individual who provides services to, the Company or any Affiliate
shall be eligible to be selected to receive an Award under the Plan.

(b)   Holders of options and other types of awards granted by a company acquired
by the Company or with which the Company combines are eligible for grants of
Replacement Awards under the Plan.

Section 4.   Administration.

(a)   The Plan shall be administered by the Committee.  The Committee shall be
appointed by the Board and shall consist of not fewer than three directors of
the Board.  All decisions of the Committee shall be final, conclusive and
binding upon all parties, including the Company, its shareholders, Participants
and any Beneficiaries thereof. The Committee may issue rules and regulations for
the administration of the Plan. It shall meet at such times and places as it may
determine.

(b)   To the extent necessary to comply with applicable regulatory regimes, any
action by the Committee shall require the approval of Committee members who are
(i) independent, within the meaning of and to the extent required by applicable
rulings and interpretations of the applicable stock market or exchange on which
the Shares are quoted or traded; (ii) a non-employee director within the meaning
of Rule 16b-3 under the Exchange Act; and (iii) an outside director pursuant to
Section 162(m) of the Code.  The Board may designate one or more directors as
alternate members of the Committee who may replace any absent or disqualified
member at any meeting of the Committee.  To the extent permitted by applicable
law, the Committee may delegate to one or more officers of the Company the
authority to grant Awards, except that such delegation shall not be applicable
to any Award for a Person then covered by Section 16 of the Exchange Act, and
the Committee may delegate to one or more committees of the Board (which may
consist of solely one director) the authority to grant all types of Awards, in
accordance with applicable law. 





6

--------------------------------------------------------------------------------

 



(c)   Subject to the terms of the Plan and applicable law, the Committee (or its
delegate) shall have full power and authority to:  (i) designate Participants;
(ii) determine the type or types of Awards (including Replacement Awards) to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or with respect to which payments, rights or other matters are
to be calculated in connection with) Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent and under what
circumstances Awards may be settled or exercised in cash, Shares, other Awards,
other property, net settlement, or any combination thereof, or canceled,
repurchased, forfeited or suspended, and the method or methods by which Awards
may be settled, exercised, canceled, repurchased, forfeited or suspended; (vi)
determine whether, to what extent and under what circumstances cash, Shares,
other Awards, other property and other amounts payable with respect to an Award
under the Plan shall be deferred either automatically or at the election of the
holder thereof or of the Committee; (vii) amend the terms or conditions of any
outstanding Awards, including without limitation to accelerate the time or times
at which the Awards become vested or unrestricted, will be settled or may be
exercised; (viii) correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award Document, in the manner and to the extent
it shall deem desirable to carry the Plan into effect; (ix) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (x) establish, amend, suspend or waive such rules and
regulations and appoint such agents and advisors and determine the terms of such
appointments, in each case as it shall deem appropriate for the proper
administration of the Plan and due compliance with applicable law, stock market
or exchange rules and regulations or accounting or tax rules and regulations;
and (xi) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan and
due compliance with applicable law, stock market or exchange rules and
regulations or accounting or tax rules and regulations.  Notwithstanding
anything to the contrary contained herein, the Board may, in its sole
discretion, at any time and from time to time, grant Awards or administer the
Plan.  In any such case, the Board shall have all of the authority and
responsibility granted to the Committee herein.

Section 5.   Shares Available for Awards.

(a)   Subject to adjustment as provided in Section 5(c) and except for
Replacement Awards and Exchange Awards, the maximum number of Shares available
for issuance under the Plan shall not exceed 39,503,000 Shares in the aggregate,
which includes (i) the initial reserve of 24,503,000 Shares under the Plan and
(ii) an increase of 15,000,000 Shares, as approved by the Board, subject to
approval by the Company’s shareholders.

(b)   Any Shares subject to an Award (other than a Replacement Award or Exchange
Award) that expires, is canceled, repurchased or forfeited or otherwise
terminates, without the delivery of such Shares, including (i) the number of
Shares surrendered or withheld in payment of any grant, purchase, exercise or
hurdle price of an Award or taxes related to an Award and (ii) any Shares
subject to an Award to the extent that Award is settled without the issuance of
Shares, shall again be, or shall become, available for issuance under the Plan.

(c)   In the event that the Committee determines that, as a result of any
dividend or other distribution (whether in the form of cash, Shares or other
securities, but excluding any ordinary cash dividend), recapitalization, stock
split, reverse stock split, reorganization, merger,





7

--------------------------------------------------------------------------------

 



amalgamation, consolidation, split-up, spin-off, combination, repurchase or
exchange of Shares or other securities of the Company, issuance of warrants or
other rights to purchase Shares or other securities of the Company, issuance of
Shares pursuant to the anti-dilution provisions of securities of the Company, or
other similar corporate transaction or event affecting the Shares, or of changes
in applicable laws, regulations or accounting principles, an adjustment is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, subject to compliance with Section 409A of the Code, adjust
equitably any or all of:

(i)    the number and type of Shares (or other securities) which thereafter may
be made the subject of Awards, including the aggregate limit specified in
Section 5(a) and the individual limits specified in Section 5(e);

(ii)   the number and type of Shares (or other securities) subject to
outstanding Awards; and

(iii)  the grant, purchase, exercise or hurdle price with respect to any Award
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award;

provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.

(d)   Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or Shares acquired by the Company.

(e)   No Participant may receive under the Plan in any calendar year, subject to
adjustment as provided in ‎Section 5(c):  (i) Options and SARs that relate to
more than 3,950,300 Shares in the aggregate; (ii) Restricted Stock and RSUs that
relate to more than 3,950,300 Shares in the aggregate; (iii) Share-based
Performance Awards and Other Stock-Based Awards that relate to more than
3,950,300 Shares in the aggregate; and (iv) cash-based Performance Awards that
relate to more than $15,000,000 in the aggregate.

Section 6.   Options.    The Committee is authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine:

(a)   The exercise price per Share under an Option shall be determined by the
Committee; provided,  however, that, except in the case of Replacement Awards,
and subject to Section 6(e), such exercise price shall not be less than the Fair
Market Value of a Share on the date of grant of such Option.

(b)   The term of each Option shall be fixed by the Committee but shall not
exceed 10 years from the date of grant of such Option.

(c)   The Committee shall determine the time or times at which an Option may be
exercised in whole or in part.





8

--------------------------------------------------------------------------------

 



(d)   The Committee shall determine the method or methods by which, and the form
or forms, including cash, Shares, other Awards, other property, net settlement,
broker-assisted cashless exercise or any combination thereof, having a Fair
Market Value on the exercise date equal to the relevant exercise price, in which
payment of the exercise price with respect thereto may be made or deemed to have
been made.

(e)   The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code. 

Section 7.   Stock Appreciation Rights.  The Committee is authorized to grant
SARs to Participants with the following terms and conditions and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine: 

(a)   SARs may be granted under the Plan to Participants either alone
(“freestanding”) or in addition to other Awards granted under the Plan
(“tandem”) and may, but need not, relate to a specific Option granted under
Section 6.

(b)   The exercise or hurdle price per Share under a SAR shall be determined by
the Committee; provided,  however, that, except in the case of Replacement
Awards, such exercise or hurdle price shall not be less than the Fair Market
Value of a Share on the date of grant of such SAR.

(c)   The term of each SAR shall be fixed by the Committee but shall not exceed
10 years from the date of grant of such SAR.

(d)   The Committee shall determine the time or times at which a SAR may be
exercised or settled in whole or in part.

Section 8.   Restricted Stock and RSUs.  The Committee is authorized to grant
Awards of Restricted Stock and RSUs to Participants with the following terms and
conditions and with such additional terms and conditions, in either case not
inconsistent with the provisions of the Plan, as the Committee shall determine: 

(a)   Shares of Restricted Stock and RSUs shall be subject to such restrictions
as the Committee may impose (including any limitation on the right to vote a
Share of Restricted Stock or the right to receive any dividend, dividend
equivalent or other right), which restrictions may lapse separately or in
combination at such time or times, in such installments or otherwise, as the
Committee may deem appropriate.

(b)   Any Share of Restricted Stock granted under the Plan shall be evidenced by
entry in the register of members of the Company and in such other manner as the
Committee may deem appropriate, including issuance of a share certificate or
certificates.  In the event any share certificate is issued in respect of shares
of Restricted Stock granted under the Plan, such certificate shall be registered
in the name of the Participant and shall bear an appropriate legend referring to
the terms, conditions and restrictions applicable to such Restricted Stock.





9

--------------------------------------------------------------------------------

 



(c)   If the Committee intends that an Award granted under this Section 8 shall
constitute or give rise to Section 162(m) Compensation, then, to the extent the
Committee determines the following to be necessary under Section 162(m) of the
Code, such Award may be structured in accordance with the requirements of
Section 9, including the performance criteria set forth therein and the Award
limitation set forth in Section 5(e), and any such Award shall be considered a
Performance Award for purposes of the Plan.

(d)   The Committee may provide in an Award Document that an Award of Restricted
Stock is conditioned upon the Participant making or refraining from making an
election with respect to the Award under Section 83(b) of the Code.  If a
Participant makes an election pursuant to Section 83(b) of the Code with respect
to an Award of Restricted Stock, such Participant shall be required to file
promptly a copy of such election with the Company and the applicable Internal
Revenue Service office.

Section 9.   Performance Awards.  The Committee is authorized to grant
Performance Awards to Participants with the following terms and conditions and
with such additional terms and conditions, in either case not inconsistent with
the provisions of the Plan, as the Committee shall determine:

(a)   Performance Awards may be denominated as a cash amount, number of Shares
or a combination thereof and are Awards which may be earned upon achievement or
satisfaction of performance conditions specified by the Committee.  In addition,
the Committee may specify that any other Award shall constitute a Performance
Award by conditioning the right of a Participant to exercise the Award or have
it settled, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee.  The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions.  Subject to the terms of
the Plan, the performance goals to be achieved during any Performance Period,
the length of any Performance Period, the amount of any Performance Award
granted and the amount of any payment or transfer to be made pursuant to any
Performance Award shall be determined by the Committee. 

(b)   Every Performance Award shall, if the Committee intends that such Award
qualify as Section 162(m) Compensation and the Committee determines the
following to be necessary under Section 162(m) of the Code, include a
pre-established formula, such that payment, retention or vesting of the Award is
subject to the achievement during a Performance Period or Performance Periods,
as determined by the Committee, of a level or levels of, or increases in, in
each case as determined by the Committee, one or more of the following
performance measures with respect to the Company: captured prospects,
prospecting licenses signed, operated prospects matured to drill ready, drilling
programs commenced, drillable prospects, capabilities and critical path items
established, operating budget, third-party capital sourcing, captured net risked
resource potential, acquisition cost efficiency, acquisitions of oil and gas
interests, increases in proved, probable or possible reserves, finding and
development costs, recordable or lost time incident rates, overhead costs,
general and administration expense, market price of a Share, cash flow, reserve
value, net asset value, earnings, net income, operating income, cash from
operations, revenue, margin, EBITDA (earnings before interest, taxes,
depreciation and amortization), EBITDAX (earnings before interest, taxes,
depreciation, amortization and exploration expense), net capital employed,
return on assets, shareholder return, reserve



10

--------------------------------------------------------------------------------

 



replacement, return on equity, return on capital employed, production, assets,
unit volume, sales, market share, market capitalization, enterprise value,
economic value added or strategic business criteria consisting of one or more
objectives based on meeting specified goals relating to acquisitions or
divestitures, each as determined in accordance with generally accepted
accounting principles, where applicable, as consistently applied by the
Company.  Performance criteria may be measured on an absolute (e.g., plan or
budget) or relative basis, may be established on a corporate-wide basis or with
respect to one or more business units, divisions, subsidiaries or business
segments, may be based on a ratio or separate calculation of any performance
criterion and may be made relative to an index or one or more of the performance
goals themselves.  Relative performance may be measured against a group of peer
companies, a financial market index or other acceptable objective and
quantifiable indices.  Except in the case of an Award intended to qualify as
Section 162(m) Compensation, if the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which the Company conducts its business, or other events or
circumstances render the performance objectives unsuitable, the Committee may
modify the performance objectives or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable.  Performance measures may vary from Performance Award to Performance
Award and from Participant to Participant, and may be established on a
stand-alone basis, in tandem or in the alternative.  The Committee shall have
the power to impose such other restrictions on Awards subject to this Section
9(b) as it may deem necessary or appropriate to ensure that such Awards satisfy
all requirements for Section 162(m) Compensation or of any applicable law, stock
market or exchange rules and regulations or accounting or tax rules and
regulations.  Notwithstanding any provision of the Plan to the contrary, with
respect to any Award intended to qualify as Section 162(m) Compensation, the
Committee shall not be authorized to increase the amount payable under any Award
to which this Section 9(b) applies upon attainment of such pre‑established
formula.

(c)   Settlement of Performance Awards shall be in cash, Shares, other Awards,
other property, net settlement, or any combination thereof, as determined in the
discretion of the Committee. 

(d)   Performance Awards that are intended to qualify as Section 162(m)
Compensation shall be settled only after the end of the relevant Performance
Period.  The Committee may, in its discretion, increase or reduce the amount of
a settlement otherwise to be made in connection with a Performance Award but, to
the extent required by Section 162(m) of the Code, may not exercise discretion
to increase any amount payable to a Covered Employee in respect of a Performance
Award intended to qualify as Section 162(m) Compensation.  Any settlement that
changes the form of payment from that originally specified shall be implemented
in a manner such that the Performance Award and other related Awards do not,
solely for that reason, fail to qualify as Section 162(m) Compensation.  The
Committee shall specify the circumstances in which, and the extent to which,
Performance Awards shall be paid or forfeited, including by way of repurchase by
the Company at par value, in the event of a Participant’s Termination of
Service.

Section 10.   Other Stock-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or





11

--------------------------------------------------------------------------------

 



related to, Shares or factors that may influence the value of Shares, including
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, purchase rights for Shares, Awards with value and
payment contingent upon performance of the Company or business units thereof or
any other factors designated by the Committee.  Shares delivered pursuant to an
Award in the nature of a purchase right granted under this Section 10 shall be
purchased for such consideration, and paid for at such times, by such methods
and in such forms, including cash, Shares, other Awards, other property, net
settlement, broker-assisted cashless exercise or any combination thereof, as the
Committee shall determine. Cash awards, as an element of or supplement to any
other Award under the Plan, may also be granted pursuant to this Section 10. 

Section 11.   Effect of Termination of Service or a Change in Control on Awards.

(a)   The Committee may provide, by rule or regulation or in any Award Document,
or may determine in any individual case, the circumstances in which, and the
extent to which, an Award may be exercised, settled, vested, paid or forfeited,
including by way of repurchase by the Company at par value, in the event of the
Participant’s Termination of Service prior to the end of a Performance Period or
vesting, exercise or settlement of such Award.

(b)   The Committee may set forth the treatment of an Award upon a Change in
Control in the applicable Award Document. 

(c)   In the case of an Option or SAR Award, except as otherwise provided in the
applicable Award Document, upon a Change in Control, a merger or consolidation
involving the Company or any other event with respect to which the Committee
deems it appropriate, the Committee may cause such Award to be canceled in
consideration of (i) the full acceleration of such Award and either (A) a period
of at least ten days prior to such Change in Control to exercise the Award or
(B) a payment in cash or other consideration to such Participant who holds such
Award in an amount equal to the Intrinsic Value of such Award (which may be
equal to but not less than zero), which, if in excess of zero, shall be payable
upon the effective date of such Change in Control, merger, consolidation or
other event or (ii) a substitute award (which immediately upon grant shall have
an Intrinsic Value equal to the Intrinsic Value of such Award).

Section 12.   General Provisions Applicable to Awards.

(a)   Awards shall be granted for such cash or other consideration, if any, as
the Committee determines; provided that in no event shall Awards be issued for
less than such minimal consideration as may be required by applicable law.

(b)   Awards may, in the discretion of the Committee, be granted either alone or
in addition to or in tandem with any other Award or any award granted under any
other plan of the Company.  Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company, may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.

(c)   Subject to the terms of the Plan, unless otherwise provided in the
applicable Award Document, the Committee shall determine, in its sole
discretion, whether payments or transfers





12

--------------------------------------------------------------------------------

 



to be made by the Company upon the grant, exercise or settlement of an Award
shall be made in the form of cash, Shares, other Awards, other property, net
settlement, or any combination thereof, as determined by the Committee in its
discretion at the time of grant, and whether such payments or transfers shall be
made in a single payment or transfer, in installments or on a delayed basis, in
each case in accordance with rules and procedures established by the
Committee.  Such rules and procedures may include provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of dividend equivalents in respect of installment or deferred
payments.

(d)   No Award and no right under any Award shall be assignable, alienable,
saleable or transferable by a Participant otherwise than by will or pursuant to
Section 12(e), and during a Participant’s lifetime, each Award, and each right
under any Award, shall be exercisable only by such Participant or, if
permissible under applicable law, by such Participant’s guardian or legal
representative; provided that the foregoing restrictions shall not apply to any
Award (other than an Incentive Stock Option) to the extent authorized by the
Committee or as specifically provided in an Award Document.  The provisions of
this Section 12(d) shall not apply to any Award that has been fully exercised or
settled, as the case may be, and shall not preclude forfeiture, including by way
of repurchase by the Company at par value, of an Award in accordance with the
terms thereof.

(e)   A Participant may designate a Beneficiary or change a previous Beneficiary
designation at such times prescribed by the Committee by using forms and
following procedures approved or accepted by the Committee for that purpose.    

(f)   All certificates for Shares and/or other securities delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock market or exchange upon which such Shares or
other securities are then quoted, traded or listed, and any applicable
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.

(g)   The Committee may impose restrictions on any Award with respect to
non-competition, confidentiality and other restrictive covenants as it deems
necessary or appropriate in its sole discretion.

Section 13.   Amendments and Termination.

(a)   Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Document or in the Plan, the Board may amend,
alter, suspend, discontinue or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval if
such approval is required by applicable law or the rules of the stock market or
exchange, if any, on which the Shares are principally quoted, traded or listed
or (ii) the consent of the affected Participant, if such action would materially
adversely affect the rights of such Participant under any outstanding Award,
except (x) to the extent any such amendment, alteration, suspension,
discontinuance or termination is made to cause the Plan to comply with





13

--------------------------------------------------------------------------------

 



applicable law, stock market or exchange rules and regulations or accounting or
tax rules and regulations or (y) to impose any “clawback” or cancellation
provisions on any Awards (including any amounts or benefits arising from such
Awards) in accordance with Section 17.  Notwithstanding anything to the contrary
in the Plan, the Committee may amend the Plan, in such manner as may be
necessary to enable the Plan to achieve its stated purposes in any jurisdiction
in a tax‑efficient manner and in compliance with local rules and regulations.

(b)   The Committee may waive any conditions or rights under, amend any terms
of, or amend, alter, suspend, discontinue or terminate any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or Beneficiary of an Award; provided, however, that no
such action shall materially adversely affect the rights of any affected
Participant or holder or Beneficiary under any Award theretofore granted under
the Plan, except (x) to the extent any such action is made to cause the Plan to
comply with applicable law, stock market or exchange rules and regulations or
accounting or tax rules and regulations or (y) to impose any “clawback” or
cancellation provisions on any Awards (including any amounts or benefits arising
from such Awards) in accordance with Section 17; provided,  further, that,
except as provided in Section 5(c), no such action shall directly or indirectly,
through cancellation and regrant or any other method, reduce, or have the effect
of reducing, the exercise price of any Award established at the time of grant
thereof; provided further, that the Committee’s authority under this Section
13(b) is limited in the case of Awards that are intended to qualify as Section
162(m) Compensation, as provided in Section 9.

(c)   Except as provided in Section 9, the Committee shall be authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of events (including the events described in Section 5(c))
affecting the Company, or the financial statements of the Company, or of changes
in applicable laws, regulations or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

(d)   The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.

Section 14.   Miscellaneous.

(a)   No employee, Participant or other Person shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of employees, Participants or holders or Beneficiaries of Awards under
the Plan.  The terms and conditions of Awards need not be the same with respect
to each recipient.  Any Award granted under the Plan shall be a one-time Award
that does not constitute a promise of future grants.  The Company, in its sole
discretion, maintains the right to make available future grants under the Plan.

(b)   The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of, or to continue to provide services to,
the Company or any Affiliate.  Further, the Company or the applicable Affiliate
may at any time dismiss a Participant, free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in





14

--------------------------------------------------------------------------------

 



any Award Document or in any other agreement binding the parties.  The receipt
of any Award under the Plan is not intended to confer any rights on the
receiving Participant except as set forth in the applicable Award Document.

(c)   Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

(d)   The Company shall be authorized to withhold from any Award granted or any
payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other Awards, other property, net settlement, or any combination thereof) of
applicable withholding taxes due in respect of an Award, its exercise or
settlement or any payment or transfer under such Award or under the Plan and to
take such other action (including providing for elective payment of such amounts
in cash or Shares by such Participant) as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes.

(e)   If any provision of the Plan or any Award Document is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award Document, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and any such Award
Document shall remain in full force and effect. 

(f)   Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other Person.  To the extent that any Person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

(g)   No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.

Section 15.   Effective Date of the Plan.  The Plan was originally adopted on
April 28, 2011.  The Plan, as amended herein, is effective as of January 23,
2015, subject to approval by the Company’s shareholders.

Section 16.   Term of the Plan.  No Award shall be granted under the Plan after
the earliest to occur of (i) January 23, 2025, (ii) the maximum number of Shares
available for issuance under the Plan have been issued or (iii) the Board
terminates the Plan in accordance with Section 13(a).  However, unless otherwise
expressly provided in the Plan or in an applicable Award Document, any Award
theretofore granted may extend beyond such date, and the authority of the
Committee to amend, alter, adjust, suspend, discontinue or terminate any such





15

--------------------------------------------------------------------------------

 



Award, or to waive any conditions or rights under any such Award, and the
authority of the Board to amend the Plan, shall extend beyond such date.

Section 17.   Cancellation or “Clawback” of Awards.  The Committee shall have
full authority to implement any policies and procedures necessary to comply with
Section 10D of the Exchange Act and any other applicable regulatory
regimes.  Notwithstanding anything to the contrary contained herein, any Awards
granted under the Plan (including any amounts or benefits arising from such
Awards) shall be subject to any “clawback” or recoupment policies or
arrangements the Company may have in effect from time to time, and the Committee
may, to the extent permitted by applicable law and stock exchange rules or by
any applicable Company policy or arrangement, and shall, to the extent required
by any such law, rule, policy or arrangement, cancel or require reimbursement of
any Awards granted to the Participant or any Shares issued or cash received upon
vesting, exercise or settlement of any such Awards or sale of Shares underlying
such Awards.

Section 18.   Section 409A of the Code.  With respect to Awards subject to
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A of the Code, and the provisions of the Plan and any Award
Document shall be interpreted in a manner that satisfies the requirements of
Section 409A of the Code, and the Plan shall be operated accordingly.  If any
provision of the Plan or any term or condition of any Award would otherwise
frustrate or conflict with this intent, the provision, term or condition shall
be interpreted and deemed amended so as to avoid this conflict.  Notwithstanding
anything in the Plan to the contrary, if the Board considers a Participant to be
a “specified employee” under Section 409A of the Code at the time of such
Participant’s “separation from service” (as defined in Section 409A of the
Code), and any amount hereunder is “deferred compensation” subject to Section
409A of the Code, any distribution of such amount that otherwise would be made
to such Participant with respect to an Award as a result of such “separation
from service” shall not be made until the date that is six months after such
“separation from service,” except to the extent that earlier distribution would
not result in such Participant’s incurring interest or additional tax under
Section 409A of the Code.  If an Award includes a “series of installment
payments” (within the meaning of Section 1.409A-2(b)(2)(iii) of the Treasury
Regulations), the Participant’s right to such series of installment payments
shall be treated as a right to a series of separate payments and not as a right
to a single payment, and if an Award includes “dividend equivalents” (within the
meaning of Section 1.409A-3(e) of the Treasury Regulations), the Participant’s
right to such dividend equivalents shall be treated separately from the right to
other amounts under the Award.  Notwithstanding the foregoing, the tax treatment
of the benefits provided under the Plan or any Award Document is not warranted
or guaranteed, and in no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by any Participant on account of non-compliance with Section 409A of the Code.

 

16

--------------------------------------------------------------------------------